genuine issue of material fact remains in dispute and that the moving
                        party is entitled to judgment as a matter of law.       Id.   To withstand
                        summary judgment, the nonmoving party cannot rely solely on general
                        allegations and conclusions set forth in the pleadings, but must instead
                        present specific facts demonstrating the existence of a genuine factual
                        issue supporting her claims. NRCP 56(e); see also Wood, 121 Nev. at 731,
                        121 P.3d at 1030-31.
                                   Having reviewed appellant's proper person appeal statement
                        and the record on appeal, we conclude that the district court properly
                        awarded summary judgment in favor of respondent. Appellant failed to
                        present any specific facts or evidence demonstrating the existence of a
                        genuine issue of material fact supporting her claims against respondent.
                        Id. Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.



                                                                             L.P-tuk-A
                                                                  Hardesty




                                                                  Parraguirre




                        cc: Hon. Jessie Elizabeth Walsh, District Judge
                             George T. Bochanis, Short Trial Judge
                             Judith Scrase
                             Valarie I. Fujii & Associates
                             Eighth District Court Clerk

  SUPREME COURT
          OF
       NEVADA
                                                           2
  (0) 1947A

m MES011ta        =ME                          NSt